 



 

 

 FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT is made and entered into as of April 3,
2012 by and between the Ohio Department of Development ("ODOD") of the State of
Ohio and SCI Engineered Materials, Inc., an Ohio Corporation (the "Company"),
under the circumstances summarized in the following recitals.

 

A.The Company obtained a loan from ODOD pursuant to the terms of a certain Loan
Agreement dated as of February 1, 2011 (the “Loan Agreement”).

 

B.The Company also executed Loan Documents (as defined in the Loan Agreement).

 

C.A February 28, 2012 amendment of the Company’s Loan Agreement with the Ohio
Air Quality Development Authority that reduced the principal amount of their
loan from $1,365,780 to $368,906.17 (the “OAQDA Loan Amendment”) would be a
technical default under Section 4.2(l) of the Loan Agreement (the “Technical
Default”) since the Company failed to obtain ODOD’s prior written consent.

 

D.    Each of the Company and ODOD desire to enter into this First Amendment to
Loan Agreement in order to properly document ODOD’s consent to the Company
entering into the OAQDA Loan Amendment in order to address the Technical
Default.

 

Provision

 

NOW, THEREFORE, in consideration of the premises and the representations and
agreements hereinafter contained, the ODOD and the Company agree as follows:

 

1.    After completion of its review and due diligence, ODOD hereby consents to
the Company entering into the OAQDA Amendment and agrees that such amendment
will not constitute a default under the Loan Agreement.

 

2.    Provided the Company complies with the other provisions of the Loan
Agreement, ODOD further agrees and affirms with the Company that the original
maximum available credit amount of $744,250 under the Loan Agreement remains
available and can be used for up to 70.5% of purchase price and installation
costs of the cold isostatic press or other equipment.

 

3. The parties further agree that all remaining provisions of the Loan Agreement
not modified by this First Amendment to Loan Agreement will remain in full force
and effect.

 

 

 

 

 

[signatures on next page]

 

 

 

 



 

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date hereinbefore written.

 

 



  Ohio Department of Development       By: /s/ Christiane Schmenk  
                                    Title: Director       By: /s/ Kevin Potter  
                                    Title: Assistant Director               SCI
ENGINEERED MATERIALS, INC., AN OHIO CORPORATION               By: /s/ Daniel
Rooney       Title: President and Chief Executive Officer



 

 

 





 